Title: To Thomas Jefferson from Samuel Smith, 31 December 1808
From: Smith, Samuel
To: Jefferson, Thomas


                  
                     Dr Sir/
                     Baltimore 31 Decemr. 1808
                  
                  I ask a favor, I ask it as an Act of friendship, that you will give the Command of the vacant Company of Cavalry to Doctr. George E. Mitchel (of Cecil County)—he has been and Still is a Delegate to the State Legislature, a leading Member of the Republican party—a Gentleman of unblemished Reputation, young, active Brave and of a fine form—he resides at Elkton, and I have no doubt Could Soon raise a Company—
                  There is another applicant—Mr. John Barney—he has asked me to recommend him—this I Cannot do—I Sincerely wish that the appointment may be made of Doctr. Mitchel without delay—his appointment would gratify the Republican party—Mr. Barney’s would give great uneasiness to those of this City—my Reasons are irresistible and will be communicated in person—Pray take the appointment on yourself—Relieve Genl Dearborn by saying what is true that Baltimore has had its full proportion and the Eastern Shore has not—of this fact Mr Loyd Complained, to wit—that the Western Shore get all appointments I am Sir,
                  In truth, Your friend
                  
                     S. Smith
                     
                  
                  
                     NB. I opened this letter to request that its Contents may not be Shewn to any person whatever
                  
               